DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 12/30/2021 has been entered.  Claims 1, 5, 8, 11, 15, and 19 have been emended.  Claims 6, 12, and 20 have been canceled.  No claims have been added.  Claims 1-5, 7-11, and 13-19 are still pending in this application, with claims 1, 8, and 15 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 12/30/2021.
Claims 1-5, 7-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-5 and 7 are dependent on claim 1.
Claims 9-11 and 13-14 are dependent on claim 8, and
Claims 16-19 are dependent on claim 15.

Regarding claims 1, 8, and 15, the prior art of record either individually or in combination does not disclose or fairly suggest a method, a system, and a computer readable storage device with the claimed detailed limitations such as the use of “training, a customer complaints model using a first transcript of a first customer complaint, and a topic associated with a first tag of the first customer complaint, wherein the first transcript includes a conversation between a first customer and an agent, wherein the first customer complaint corresponds to a communication initiated by the first customer, and wherein the communication is associated with a selection made by the first customer when the communication was initiated”, the use of “determining, the topic associated with the first customer complaint from the selection”, the use of “tagging, the first customer complaint with the first tag corresponding to the topic associated with the first customer complaint”, the use of “receiving, a plurality of social media messages from a social media service”, the use of “triggering, analysis of a social media message of the plurality of social media messages based on a mention of a company in the social media message”, the use of “parsing, the social media message to produce a second transcript of a second customer complaint”, and the use of “executing, the trained customer complaints model on the second transcript to produce a second tag according to a topic associated with the second customer complaint” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 12/30/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
01/11/2022